Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 8, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a teaching assistant by the New York City Board of Education. As a part of her employment contract, claimant was required to earn a minimum number of approved college credits related to elementary or secondary education by a certain date to continue employment. Upon her failure to meet the educational requirements, claimant was terminated. Claimant was denied unemployment insurance benefits. The Board affirmed and claimant appeals.
*736We find that the record before the Board provided substantial evidence to support its finding that claimant failed to meet the employer’s legitimate continuing education requirement, resulting in a voluntary separation without good cause pursuant to the doctrine of provoked discharge. Claimant failed to substantiate before the Board her contention that she had previously met the necessary educational qualifications.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.